DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: The specification is informal in it’s arrangement and should be amended to place the specification in a form more in accordance with current U.S. practice.  The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR 
DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 
COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING 

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. 
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in  37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.) Appropriate correction is required.

                                             Claim Objections
3.	Claim 12 is objected to because of the following informalities: in claim 12, lines 1-2, “the angle” should be replaced with --The diverging angle--; for claim language 
Consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the solids" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the penetration" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the sum" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the surface" and “the outlet” in line 3.  There is insufficient antecedent basis for each one or these limitations in the claim.
Claim 5 recites the limitation "the depth" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase “in particular” in line 14, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of 

Regarding claims 3-7,10, 11 13 and 16, the phrase “preferably”, renders these claims indefinite because it is unclear whether the limitation(s) following the phrase are 
part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 8 and 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites the limitation "the species" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4, 6-10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cameron et al. (US Patent No. 8,142,543).
	Regarding claim 1, Cameron et al. teaches a process for injecting particulate material into a liquid metal bath (see abstract, column 2, lines 34-67, and figures 1) by means of a lance (10, see figure 1 and column 6, lines 5-26), the lance (10, see figures 1 and 2) comprising an axial solids injection pipe (see figures 1 and 2), wherein the liquid metal bath contains species  (silicon , carbon  or manganese, see column 1, lines 
            Regarding claim 4, Cameron et al. teaches a process in which the second gas streams are provided at a velocity between Mach 2 (i.e. 686m/s) to Mach 3 (i.e.1039m/s, see column 4, lines 14-23) (which lies within the claimed range or 340 m/s and 1100 m/s); thereby meeting all aspects of the claim.
            Regarding claim 6, Cameron et al. teaches a process in which the first gas stream comprises pure oxygen and the second gas stream may be of the same gas as the first stream (see column 4, lines 39-50) and since pure oxygen would comprise of at least 80% by volume oxygen, all aspect of the claim are met.
            Regarding claim 7, Cameron et al. teaches a process in which the particulate material comprises chromite which is injected at a rate of 60kg/min into the liquid bath (see column 8, lines 43-50); since said injection rate lies within the claimed range of more than 50 kg/min, the claim is met. 
              Regarding claim 8, Cameron et al. teaches a process in which the particulate material contains a metallurgical reagent to include chromium and/or alloys (see column 4, lines 14-45).             Regarding claim 9, Cameron et al. teaches a process in which the particulate 
Regarding claim 13, Cameron et al. teaches a process in which the second gas may comprises at least two gas streams (which lies within the claimed range of 2 and 8) (see column 5, lines 1-9); thereby meeting all aspects of the claim.

                                    Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:


9.	Claims 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron et al. (US Patent No. 8,142,543) as applied to claim 1 above.
	Regarding claim 5, Cameron et al. does not specifically teach the actually numerical value of the penetration depth into the liquid metal bath, however teaches that the lance (10) introduces the first gas and the second gas by ensuring adequate penetration into the liquid metal bath such that there is less frequent need to reline the converter due refractory lining damage (see column 3, lines 5-10 and column 7, lines 43-48). On the basis of this teaching, it would reasonably be expected that the process of Cameron et al.  would achieve substantially the same penetration depth as set forth in this claim, especially since Cameron et al. teaches substantially the same process of metallurgically refining stainless steel and/or other ferroalloys and a process of injecting substantially the same gases and particulate materials.
	Regarding claim 11, Cameron et al. does not specifically teach the actually numerical value of the evolution of the liquid bath temperature as being less than +/-20.degree. C./min or less than +/-15.degree. C./min.  as set forth in this claim. However, Cameron et al. teaches substantially the same particulate material that are metallurgically acceptable for controlling the temperature rise due to exothermic reaction between carbon and oxygen and also a process of  introducing the particulate material at a temperature below that of the melt in the same manner as the instant claimed invention, hence it would reasonably be expected that substantially same range 
Regarding claim 12, Cameron et al. does not specifically teach the actually numerical value of the angle between the first gas stream and one of the second gas streams as being between 5.degree. and 20. degree. However, Cameron et al. teaches that the Laval nozzle defining the first gas stream and the Laval nozzle defining second gas stream are divergent relative to each other (see column 4, lines 56-67 and column 7, lines 15-19), meaning the second gas stream is oriented at an angle from the first gas stream. Thus, on the basis of this teachings of Cameron et al., it would been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the claimed angle range by mere routine optimization. Also see MPEP 2144.05. II. III.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Metz et al. (US 4,434,005), Cameron et al. (US 7,396,503), Cameron (US 20090173187) and Satchell, Jr. et al. (US 6,244,854) are also cited in PTO-892.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number 
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733